United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Wilmington, DE, Employer
)
___________________________________________ )
L.B., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-538
Issued: June 13, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 9, 2014 appellant filed a timely appeal from the December 11, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue on appeal is whether appellant met her burden of proof to establish a recurrence
of disability causally related to her accepted employment injury.
FACTUAL HISTORY
This case has previously been on appeal before the Board.2 In a decision dated
February 18, 2010, the Board found that appellant had no more than five percent permanent
1

5 U.S.C. § 8101 et seq.

2

Docket No. 09-1336 (issued February 18, 2010).

impairment of her right upper extremity, for which she received a schedule award. The facts and
history contained in the prior appeal are incorporated by reference. The relevant facts include
that OWCP accepted the claim for sprain of the right shoulder and upper arm, specified disorder
of bursae and brachial neuritis or radiculitis on the right.3
On October 3, 2013 appellant filed a Form CA-2a, notice of recurrence, alleging wage
loss from work due to a change or worsening of her March 1, 2006 accepted work-related
conditions. She indicated that she stopped work on September 10, 2013 and that the recurrence
occurred over a period of time. Appellant indicated that she continued to receive medical
treatment and that her conditions were permanent. She explained that she was assigned to a
position that was within her present restrictions over a period of time but subsequently, she was
assigned to another position that had caused the original injury. Appellant indicated that she
tried to fulfill the assignment under her current restrictions but it was not possible. She also
indicated that she was reprimanded for not completing her work assignment. Furthermore,
appellant suffered from the original injury from time to time while performing her modified
duties.
In a September 18, 2013 report, Dr. Damon D. Cary, an osteopath, specializing in pain
medicine, noted that appellant was seen for complaints of severe flare-up of right shoulder pain.
He advised that she related that her “flare-up started with the right shoulder at work because she
was doing some of the same job duties that caused her to have an injury in the first place.”
Dr. Cary indicated that appellant was not able to work since September 10, 2013. He examined
her and provided findings to include; restricted range of motion of the right shoulder with
tenderness over the right shoulder. Dr. Cary diagnosed acute flare-up of chronic residuals of
subscapularis tendinitis of the right shoulder. He completed disability certificates and a duty
status report on that date indicating that appellant’s condition was work related and that she was
totally disabled effective September 10 to October 9, 2013. Dr. Cary continued to submit
certificates placing her off work.
OWCP also received Form CA-7 reports for disability for leave without pay for the
period September 7 to November 29, 2013.
In an October 9, 2013 letter, OWCP advised appellant of the additional factual and
medical information needed to establish her claim. It noted that, following the original injury,
appellant returned to limited-duty work on February 11, 2012.
In a report dated October 9, 2013, Dr. Cary noted that appellant presented for a follow-up
appointment with complaints of ongoing right shoulder pain at rest and difficulty with various
activities of daily living. He examined her and provided findings which included restricted range
of motion of the right shoulder noticeable in all planes and tenderness over the right shoulder.
Dr. Cary diagnosed chronic residuals of subscapularis tendinitis of the right shoulder. He
recommended continued use of pain medicine and opined that appellant was totally disabled.
3

Appellant did not immediately stop work upon filing her April 24, 2006 occupational disease claim. However,
she claimed wage-loss and received disability compensation for claimed periods from June 12, 2006 to
August 1, 2008. Thereafter, she received wage-loss compensation for claimed intermittent hours from January 11,
2012 to September 6, 2013.

2

Dr. Cary provided a disability certificate of the same date and indicated that the period of
disability was from October 9 to December 4, 2013.
In an October 21, 2013 report, Dr. Cary noted first treating appellant on April 17, 2006
for injuries sustained during an industrial accident on April 14, 2006. He noted her historical
symptoms and indicated that she had multiple treatments over the years to the right arm that
included extensive physical therapy and a right shoulder surgery. Dr. Cary opined that appellant
was “quite symptomatic from this right upper extremity injury.” He diagnosed “chronic
residuals of subscapularis tendinitis of the right shoulder with a right C5 radiculopathy.”
Dr. Cary noted that appellant had complaints of ongoing right shoulder pain at rest and difficulty
with simple activities of daily living. He provided examination findings that included restricted
range of motion of the right shoulder with tenderness over the right shoulder. Dr. Cary opined
that appellant was “totally disabled and restricted from even part-time sedentary-duty work
including lifting, carrying, pushing and pulling over five pounds, overhead reaching and
performing other various activities. This is due to the ongoing subjective complaints that match
up with the objective findings that I have found on physical examination.” He indicated that she
used pain medicine to control her symptoms as well as some home medical supplies and
performed some home exercises to control her symptoms.
Appellant submitted a completed OWCP questionnaire and indicated that the recurrence
happened because the modified assignment she accepted was withdrawn in December 2012 and
she was ordered to report to a manual casing position that caused her original injury. She
explained that she was ordered to perform repetitive duties that caused pain in her right shoulder
and upper arm while casing mail. Appellant also noted a nonwork injury to her right ankle on
August 5, 2011. She denied any other illnesses or activities that could have affected her accepted
work-related conditions.
In a November 13, 2012 treatment note, Dr. Conrad K. King, Jr., a specialist in pain
medicine, advised that appellant was partially incapacitated from November 14 to
January 8, 2013. He provided restrictions to include no use of the right upper extremity.
Dr. King also indicated that appellant required a chair with an arm rest.
By decision dated December 11, 2013, OWCP denied appellant’s claim for a recurrence
of disability on the grounds that the medical evidence failed to establish that her alleged
recurrence of disability was due to a material change or worsening of her accepted conditions.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition resulting from a previous injury or
illness without an intervening cause or a new exposure to the work environment that caused the
illness. It can also mean an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her work-related

3

injury or illness is withdrawn or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.4
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden of proof to establish, by the weight of the reliable, probative and substantial evidence, a
recurrence of total disability and an inability to perform such limited-duty work. As part of this
burden, the employee must show a change in the nature and extent of the injury-related condition
or a change in the nature and extent of the limited-duty job requirements.5 To establish a change
in the nature and extent of the injury-related condition, there must be a probative medical
opinion, based on a complete and accurate factual and medical history as well as supported by
sound medical reasoning, that the disabling condition is causally related to employment factors.6
ANALYSIS
In this case, OWCP accepted the claim for sprain of the right shoulder and upper arm,
specified disorder of bursae and brachial neuritis or radiculitis on the right. Appellant claimed a
recurrence of disability on October 3, 2013. She did not allege a specific date for her recurrence
of disability but alleged that it occurred over a period of time.7 Appellant stated that she was
originally assigned to a position that was within her restrictions but this changed back to the
position that caused her original injury. On October 9, 2013 OWCP advised her of the evidence
needed to establish her claim. Appellant, however, did not submit sufficient reasoned medical
evidence to establish that recurrence of disability is causally related to her accepted injury.
The Board notes that appellant indicated that her recurrence happened because her
modified assignment was withdrawn in December 2012 and she was ordered to report to a
manual casing position that required the same duties that cause her original injury. However,
appellant did not provide any further information or evidence to support this assertion. The
Board notes that there is insufficient evidence to show a change in the nature and extent of the
light-duty job requirements.
Appellant submitted several reports from Dr. Cary. They included a September 18, 2013
report, in which he noted that she was seen for a flare-up of right shoulder pain. Dr. Cary
advised that appellant related that her “flare-up started with the right shoulder at work because
[appellant] was doing some of the same job duties that caused her to have an injury in the first
place.” He indicated that she was not able to work since September 10, 2013. Dr. Cary
4

J.F., 58 ECAB 124 (2006). A recurrence of disability does not apply when a light-duty assignment is
withdrawn for reasons of misconduct, nonperformance of job duties or other downsizing. 20 C.F.R. § 10.5(x). See
also Richard A. Neidert, 57 ECAB 474 (2006).
5

A.M., Docket No. 09-1895 (issued April 23, 2010); Terry R. Hedman, 38 ECAB 222 (1986).

6

Mary A. Ceglia, 55 ECAB 626, 629 (2004).

7

She received wage-loss compensation for claimed intermittent hours from January 11, 2012 to
September 6, 2013. Supra note 3.

4

diagnosed acute flare-up of chronic residuals of subscapularis tendinitis of the right shoulder and
opined that appellant was totally disabled. Although he completed a disability certificate in
which she indicated that the condition was work related, he did not explain how this was related
to her accepted injury. This does not sufficiently support that appellant’s disability after
September 6, 2013 was related to the accepted injury.
In his October 21, 2013 report, Dr. Cary noted treating appellant since April 17, 2006 for
injuries sustained during an industrial accident. He noted her treatment and advised that she was
“quite symptomatic from this right upper extremity injury.” Dr. Cary diagnosed “chronic
residuals of subscapularis tendinitis of the right shoulder with a right C5 radiculopathy.” He
opined that appellant was “totally disabled.” Dr. Cary indicated that her disability was “due to
the ongoing subjective complaints that match up with the objective findings that I have found on
physical examination.” However, he did not explain why appellant could no longer perform the
duties of her light-duty position after September 6, 2013 or why any such disability or continuing
condition would be due to the accepted condition. Other reports from Dr. Cary are insufficient
as they did not explain why the claimed recurrent disability was due to a spontaneous change in
the accepted conditions.
Dr. King, in his November 13, 2012 treatment note, advised that appellant was partially
incapacitated from November 14 to January 8, 2013 and provided restrictions. This report is of
limited probative value on the point at issue, however, as it does not contain an opinion on causal
relationship.8 Other medical evidence submitted by appellant also did not offer a specific
opinion on causal relationship during the relevant time period.
In the instant case, none of the medical reports submitted by appellant contained a
rationalized opinion to explain why she could no longer perform the duties of her light-duty
position and why any such disability or continuing condition would be due to the accepted
condition. As appellant has not submitted any medical evidence establishing that she sustained a
recurrence of disability due to her accepted employment injury, she has not met her burden of
proof.
On appeal, appellant indicates that she continues to experience pain as a result of her
accepted condition. The Board notes that the issue in this case, is whether she met her burden of
proof to establish that a recurrence of disability causally related to her accepted employment
injury. As noted above, the medical evidence was insufficient to establish such a recurrence.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a recurrence of disability causally related to her accepted employment injury.

8

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

5

ORDER
IT IS HEREBY ORDERED THAT the December 11, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 13, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

